Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Newly submitted claims 23 and 24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claim 23 recites: “A method comprising: assaying genomes of bacteria in a fecal, stomach, or upper gastrointestinal sample from a subject to identify types of vitamin synthesizing enzymes encoded in the genomes of bacteria in the sample; identifying one or more class(es) or type(s) of bacteria that express the identified vitamin synthesizing enzymes; and…preparing a prebiotic composition comprising oligosaccharides that increase metabolism in the one or more class(es) or type(s) of identified bacteria that express the identified vitamin synthesizing enzymes.”
Claim 24 is dependent upon claim 23.
	With regard to the instantly-claimed subject matter: As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).
	In the instant case, the invention described by claims 1-10 and 12-22, and the invention described by claims 23 and 24, lack unity of invention a priori, because a combination of different inventive categories is considered to have unity of invention if 
In addition, unity of invention can be shown to be lacking between groups within a combination if the common technical feature shared by the groups within the combination does not make a contribution over the prior art; i.e., if it can be shown that the common technical feature is not "special". Although the invention described by claims 1-10 and 12-22, and the invention described by claims 23 and 24, share the common technical feature of ‘identifying one or more class(es) or type(s) of carbohydrate- metabolizing enzymes encoded in the genomes of bacteria’, this is not ‘special’/does not make a contribution over the prior art, because Gordon et al. (WO 2015/003001 (cited in the Final Office Action mailed 25 May 2021)) shows a method comprising assaying genomes to identify types of carbohydrate-metabolizing enzymes (pg. 2, para. [0006] thru [0007]). Therefore, unity of invention is lacking between the two inventions.
Since applicant has received an action on the merits for the originally presented invention (claims 1-10 and 12-22), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23 and 24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP 821.03.

Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this 23 November 2021 has been entered.

Status of Claims
	It is noted that new claims 19-24 have been added.

Claims 1-10 and 12-24 are pending.
Claims 23 and 24 are withdrawn from consideration.
	Claims 1-10 and 12-22 are rejected.
	Claims 1-7, 9, 15-17 and 22 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/US2017/044387, 07/28/17, which claims benefit of 62/368,851, 07/29/2016, and claims benefit of 62/375,345, 08/15/2016.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 1-10 and 12-22 have the effective filing date of 29 July 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 January 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
The drawings were received on 25 January 2019.  These drawings are objected to.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 

Figs. 2, 5 and 8- “nRIU” on the Y-axis of these diagrams;

In addition, Figure 6 shows the Y-axis label “%/brix”. The term “brix” is recited throughout the specification, but it is not defined, described or explained so that one of ordinary skill in the art would understand that it means.
The literature describes a term “oBx” as ‘degrees Brix’. One degree of Brix is 1 gram of sucrose in 100 grams of solution and represents the strength of the solution as percentage by mass (see Wikipedia entry.Brix, Downloaded 31 January 2022). Therefore, it is not clear if Applicant’s term ‘%/brix’, within the context of the claimed subject matter, is analogous to ‘oBx’ or to ‘% brix’ or if it has some other meaning as an apparent ratio. Clarification is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), and/or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-7, 9, 15-17 and 22 are objected to because of the following informalities:
Claims 1, 7 and 17 recite the terms ‘class(es)’ and ‘type(s)’; that is, the terms include parentheses. For the purpose of claim language consistency and clarity, the terms should be written without parentheses; i.e., as ‘classes’ and ‘types’. For example, see claim 4.
Claim 1 recites: “…assaying genomes of bacteria…encoded in the genomes in the sample;…”, which, for the purpose of claim language consistency, should read: “…assaying genomes of bacteria…encoded in the bacterial genomes in the sample;…” or “…assaying genomes of bacteria…encoded in the genomes of the bacteria in the sample;…”.
Claim 2 recites: “…, comprising..., sequencing sample nucleic acids,…, incubation of one or more antibody with sample proteins,…”, which should read: “…, comprising..., sequencing nucleic acids from the sample,…, incubation of one or more antibodies with proteins from the sample,…”.
Claim 3 recites: “…, wherein assaying genomes comprises…”, which should read: “…, wherein assaying the bacterial genomes comprises…” or “…, wherein assaying the genomes of the bacteria comprises…”.
Claim 4 recites: “…, comprises identifying types of carbohydrate-metabolizing enzyme sequences…”, which should read: “…, comprises identifying the types of carbohydrate-metabolizing enzyme sequences…”. 
Claim 5 recites: “…, wherein the one or more of the carbohydrate-metabolizing enzymes facilitates growth and…the carbohydrate-metabolizing enzyme(s)”, which, for the purpose of claim language consistency, should read: “…, wherein the carbohydrate-metabolizing enzymes facilitate the growth and…the carbohydrate-metabolizing enzymes” or “…, wherein the types of carbohydrate-metabolizing enzymes facilitate the growth and…the carbohydrate-metabolizing enzymes.”
Claim 6 recites: “…, wherein the one or more of the carbohydrate-metabolizing enzymes facilitate growth…the carbohydrate-metabolizing enzyme(s)”, which should read: “…, wherein the carbohydrate-metabolizing enzymes facilitate the growth…the carbohydrate-metabolizing enzymes” or “…, wherein the types of carbohydrate-metabolizing enzymes facilitate the growth…the carbohydrate-metabolizing enzymes.”
Claim 7 recites: “…, bacteria ).” The parenthesis near the end of the sentence should be removed.
Claim 7 recites: “…, wherein increasing the one or more class(es) or type(s) of identified bacteria increases growth, activity,…”, which should read: “…, wherein increasing the metabolism of the one or more classes or types of identified bacteria increases growth, activity,…”
Claim 9 recites: “…, wherein one or more of the identified bacteria synthesizes…”, which, for the purpose of claim language consistency, should read: “…, wherein the one or more of the classes or types of identified bacteria synthesizes…”.
Claim 15 recites: “…, wherein the prebiotic compositions comprises…”, which should read: “…, wherein the prebiotic compositions further comprises…”.
Claim 16 recites: “…, wherein assaying comprises…”, which, for the purpose of claim language consistency, should read: “…, wherein assaying the bacterial genomes comprises…” or “…, wherein assaying the genomes of the bacteria comprises…”.
Claim 17 recites: “…, wherein selecting one or more class(es) or type(s) of bacteria…”, which should read: “…, wherein selecting the one or more classes or types of bacteria…”.
Claim 22 recites: “…, wherein the prebiotic composition is prepared with…preferred by one or more types of selected bacteria”, which should read: “…, wherein the prebiotic composition is prepared with…preferred by the identified one or more classes or types of bacteria.”
Other language will be considered.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The rejection of Claims 1-6 and 8-18 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Final Office Action mailed 25 May 2021, is withdrawn in view of Applicants’ amendment received 23 November 2021, in which the cited claims were amended or canceled.

35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 13, 14, 17, 21 and 22 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 2, 13, 14, 17 and 21 are indefinite, because they recite insufficient, improper or unclear antecedent basis for the limitations in the claims.

Claim 2 recites: “The method of claim 1, comprising…whole genome sequencing,…”
However, it is not clear if the term ‘whole genome sequencing’ refers to the sequencing of only the bacterial genomes found in the sample or the sequencing of all of the genomes that would potentially be found in the sample; i.e., including non-bacterial genomes.
The claim could read: “The method of claim 1, comprising…sequencing of the genomes of the bacteria in the sample,…”
In addition, it is not clear if the steps recited in claim 2 are intended to be additional steps that are performed separately from the ‘assaying’ step recited in claim 1 or if claim 2 represents the features of a different assaying step.
Claim 2 could read: “The method of claim 1, wherein the assaying genomes comprises…”
For the purpose of compact prosecution, the claim will be interpreted to mean that any assaying protocol that includes any of the steps recited in claim 2 cited by the prior art will be considered to relate to the assaying step of claim 1 or of a separate assaying step.

Claims 13 and 14 recite:  “The method of claim 1, wherein the subject…is administered a prebiotic composition…”
However, it is not clear if the prebiotic compositions recited in claims 13 and 14 is the same as the prebiotic compositions recited in claim 1 or if they are different from the prebiotic composition recited in claim 1, and, therefore, represent newly presented prebiotic compositions. 
	For the purpose of compact prosecution, prior art which cites a prebiotic composition that is described by the limitations of claims 1, 13 and 14 as the same prebiotic compositions or as different prebiotic compositions will be considered to be applicable prior art.

Claim 17 recites: “The method of claim 1, wherein selecting the one or more class(es) or type(s) of bacteria comprises identifying one or more species of bacteria comprising genomes that encode one or more specific carbohydrate-metabolizing enzyme sequences.”
However, there is no step of ‘selecting’ recited in claim 1. 
The claim could read: “The method of claim 1, wherein identifying the one or more classes or types of bacteria comprises identifying one or more species of bacteria comprising genomes that encode one or more specific carbohydrate-metabolizing enzyme sequences.” Other language will be considered.

Claim 21 recites: “The method of claim 1, wherein the monosaccharides or sugars are glucose, fructose, galactose, mannose, sorbose,…, hemicellulosic fractions, and combinations thereof.”
However, the terms ‘monosaccharides’ and ‘sugars’ are not recited in claim 1. It is not clear what term in claim 1 the monosaccharides and sugars refer to. Claim 1 recites ‘preparing a prebiotic composition comprising oligosaccharides’; however, the cited monosaccharides or sugars (i.e., glucose, galactose, mannose) are not considered to be oligosaccharides, as that term is commonly used in the art. 
On the other hand, claim 21 could be referring to those carbohydrates which are metabolized by the carbohydrate-metabolizing enzymes encoded by the bacterial genomes. 
It is noted that the term ‘monosaccharides or sugars’ are recited in claim 20. Therefore, claim 21 could read: “The method of claim 20, wherein the monosaccharides or sugars…”.
For the purpose of compact prosecution, the claim will be interpreted to mean that the monosaccharides or sugars cited in claim 21 refer to either the carbohydrates which are substrates of the carbohydrate-metabolizing bacteria or which can be included in the prebiotic composition in addition to the oligosaccharides.
Prior art will be applied according to this interpretation.

Claim 22 recites the terms ‘reduced’ and ‘preferred’, which are relative terms. Relative terminology is considered be indefinite.

Claim 22 recites: “…, the prebiotic composition is prepared with no or reduced amounts of carbohydrates that are preferred by…”
However, it is not clear what level of amounts of carbohydrates would be considered to be ‘reduced’. It is not clear which carbohydrates would be ‘preferred’ by the one or more classes or types of bacteria.
The terms ‘reduced’ and ‘preferred’ are relative terms which render the claim indefinite. The terms ‘reduced’ and ‘preferred’ are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no definition, explanation or description given for the term 'reduced' or ‘preferred’ (MPEP 2173.05 (b)(I)).

Claim Rejections - 35 U.S.C. § 102
The rejection of Claims 1-5, 7, 8, 12, 16 and 17 under 35 U.S.C. §102(a)(1)/(a)(2) as being anticipated by Gordon et al., in the Final Office Action mailed 25 May 2021, is withdrawn in view of Applicants' amendment received 23 November 2021, in which claim 1 was amended, and new claims 19-22 were added.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-10 and 16-21 are rejected under 35 U.S.C. §102(a)(1)/(a)(2) as being anticipated by Gordon et al. (International Patent Application Publication No. WO 2015/003001 A1).
[Gordon et al. cited in the Final Office Action mailed 25 May 2021.]

Gordon et al. addresses the limitations of claims 1, 2, 3, 4, 5, 7, 8, 9, 10, 16, 17, 18, 19, 20 and 21.
Regarding claims 1 and 2, Gordon et al. shows a method for identifying a candidate dietary supplement, the method comprising: (a) identifying one or more nucleic acids expressed by one or more bacterial strains of the same bacterial species when the bacterial strain is in the gut of a subject, wherein the one or more nucleic acids are differentially expressed when the subject consumes a first diet, compared to a reference diet, and wherein the nucleic acids encode enzymes that degrade, modify or create glycosidic bonds; (b) defining in vitro growth of the one or more bacterial of the same bacterial species in a plurality of conditions, each condition corresponding to media supplemented with one or more polysaccharides; wherein defining in vitro growth comprises (i) identifying one or more polysaccharides that support greater in vitro growth in supplemented medium compared to unsupplemented medium; and (ii) determining the in vitro expression level of a set of nucleic acids from step (a) when the one or more bacterial strains are grown in vitro in medium supplement with a polysaccharide identified in step (b)(i) and in unsupplemented medium; and (c) selecting at least one candidate dietary supplement comprising a polysaccharide from step (b)(i) that resulted in a statistically significant increase in expression of one or more nucleic acids from (b)(ii), compared to the unsupplemented medium (pg. 2, para. [0006]). Figure 2 shows an example of whole genome sequencing of B. cellulosilyticus (pg. 5, para. [0014] and Fig. 2 [Claim 1- A method comprising: assaying genomes of bacteria in an upper gastrointestinal sample from a subject to identify types of carbohydrate-metabolizing enzymes encoded in the bacterial genomes in the sample] [Claim 2- isolation of nucleic acids from the sample, whole genome sequencing]).
Further regarding claim 1 and regarding claim 4, "In vivo expression profiling", as used herein, refers to the identification and quantification of nucleic acid sequences encoding predicted proteins that are expressed by the gut microbiota of a subject. The nucleic acids may be isolated from a suitable gut microbiota sample, such as a fecal sample, a cecal sample, or a sample of lumenal contents, according to methods known in the art. In vivo expression profile data may be analyzed in a number of ways. For example, data may be grouped based on the functional annotation of the nucleic acid, regardless of its taxonomic origin. Alternatively, data may be initially grouped based on its taxonomic origin (e.g. class, order, family, species, strain), then further parsed into subgroups based on the functional annotation of the nucleic acid (pg. 33, para. [0070]). Table 6 shows gene expression for 12 bacterial species comprising the artificial human gut microbial community studied in experiment E1 (pg. 179 thru pg. 180, Table 6). Table 7 shows a list of EC (enzyme commission) numbers whose representation within the fecal metatranscriptome is significantly impacted by diet. The enzymes include those involved in carbohydrate metabolism and transport (pg. 180 thru pg. 181, Table 7 [Claim 1- identifying one or more classes or types of bacteria that express the identified carbohydrate-metabolizing enzymes] [Claim 4- identifying types of carbohydrate-metabolizing enzymes in one or more classes or types of bacteria]).
Further regarding claim 1, and regarding claims 5, 7,10 and 20, the method may further comprise determining if the candidate dietary supplement increases colonization of a subject by the one or more isolated bacterial strains of the same bacterial species following administration of a composition comprising the candidate dietary supplement and the one or more bacterial strains, as compared to a composition without the candidate supplement, wherein the subject is the same species as the subject from whom a gut sample was taken (pg. 3, para. [0007]). The phrase ‘dietary supplement’ refers to a nutrient added to a diet that promotes the colonization, invasion, growth and/or metabolic activity of a gut microbe or an isolated bacterial strain administered to a subject. The term ‘nutrient’ refers to, minimally, prebiotics, carbohydrates, polysaccharides, monosaccharides and suitable fibers. Suitable fibers include, minimally, oligosaccharides (pg. 30, para. [0061] thru [0062] thru pg. 31, cont. para. [0062] [candidate dietary supplement = prebiotic composition]). The term ‘polysaccharide’ refers to, minimally, sucrose (pg. 31, para. [0064] [Claim 20- the prebiotic composition comprises one or more oligosaccharides with specific alpha or beta linkages] [sucrose has an α-1,β-2-glycosidie linkage between glucose and fructose]).
The candidate dietary supplement is identified by a direct and deliberate method that identifies one or more metabolic systems used by a bacterial strain that is in the gut of a subject on a given diet; defines one or more components (i.e., nutrients) of the diet that activate the same metabolic systems in the bacterial strain in vitro; and selects as a candidate supplement a component of the diet that significantly activates the same metabolic systems in vivo and in vitro. A component of the diet that significantly activates the same metabolic systems of a bacterial strain in vivo and in vitro may result in greater colonization of the bacterial strain when the bacterial strain is administered to a subject as part of a composition comprising the diet component, compared to when the diet component is absent. A "metabolic system" may be described at a high level (e.g. carbohydrate metabolism, energy metabolism, lipid metabolism, nucleotide metabolism, amino acid metabolism, glycan biosynthesis and metabolism, metabolism of cofactors and vitamins, metabolism of terpenoids and polyketides, biosynthesis of other secondary metabolites, xenobiotic biodegradation and metabolism, etc.) (pg. 34, para. [0072] [Claim 1- preparing a prebiotic composition comprising oligosaccharides that increase metabolism in the one or more classes or types of identified bacteria] [Claim 5- the carbohydrate-metabolizing enzymes facilitate growth or metabolism of the bacteria] [Claim 7- increasing the metabolism increases growth, activity or production of products by the identified bacteria] [Claim 10- administering the prebiotic composition to the subject]). 
Regarding claims 3 and 16, in vitro expression profiling may be performed by any number of ways known in the art. Non-limiting examples include RNA-Seq, oligonucleotide arrays, northern blotting, RT-PCR, qRT-PCR, and the SAGE (serial analysis of gene expression) family of assays (pg. 45, cont. para. [0089]). Unweighted UniFrac-based comparisons of bacterial 16S rRNA data sets generated from the input human donor microbiota, from fecal samples collected from gnotobiotic mice and from different locations along the length of the mouse gut at the time they were killed, plus comparisons of the representation of genes with assignable enzyme commission numbers (ECs) in human fecal and mouse cecal microbiomes (defined by shotgun sequencing), disclosed that transplant recipients efficiently and reproducibly captured the taxonomic features of their human donor's microbiota and the functions encoded by the donor's microbiome (pg. 111, para. [0209] [Claim 3- determining ribosomal RNA sequences] [Claim 16- isolating rRNA, PCR of 16S rRNA]).
Regarding claims 8 and 21, the phrase "dietary supplement", as used herein, refers to a nutrient added to a diet that promotes the colonization, invasion, growth, and/or metabolic activity of a gut microbe or an isolated bacterial strain administered to a subject. The term "nutrient", as used herein, refers to, minimally, prebiotics, carbohydrates, polysaccharides, monosaccharides, and suitable fibers. Suitable fibers include arabinoxylans, and pectins (pg. 30, para. [0061] thru [0062]). The term ‘monosaccharide’ includes, minimally, glucose, fructose, galactose, fucose, talose, and xylose (pg. 31, para. [0063]). The term ‘polysaccharide’ includes, minimally, amylopectin. The term ‘carbohydrate’ includes, minimally, hemicellulose, and inulin (pg. 31, para. [0064]; and pg. 32, para. [0065] [Claim 8- the probiotic composition comprises one or more of pectin, amylopectin, arabinoxylans, hemicellulose, inulin] [Claim 21- glucose, fructose, galactose, fucose, talose, and xylose]). 
Regarding claim 9, the described invention provides means for identifying a candidate supplement. The candidate supplement is identified by a direct and deliberate method that identifies one or more metabolic systems used by a bacterial strain that is in the gut of a subject on a given diet; defines one or more components (i.e. nutrients) of the diet that activate the same metabolic systems in the bacterial strain in vitro; and selects as a candidate supplement a component of the diet that significantly activates the same metabolic systems in vivo and in vitro. A "metabolic system" may be described at a high level (e.g. carbohydrate metabolism, energy metabolism, lipid metabolism, nucleotide metabolism, amino acid metabolism, glycan biosynthesis and metabolism, metabolism of cofactors and vitamins, metabolism of terpenoids and polyketides, biosynthesis of other secondary metabolites, xenobiotic biodegradation and metabolism, etc.) (pg. 34, para. [0072]). Table 18 shows microbial RNA-seq analysis of fecal meta-transcriptomes sampled 15 days after colonization of gnotobiotic mice with intact uncultured gut communities from lean and obese co-twins in discordant twin pairs (pg. 233, Table 18). Table 18 A shows specific  enzymes involved in butyrate production (pg. 234, cont. Table 18 A [Claim 9- the identified bacteria synthesizes one or more short chain fatty acids; butyrate is the salt/ester name of butyric acid, a short chain fatty acid]). 
Regarding claim 17, Table 2 shows a list of enzymes with relevance to carbohydrate metabolism in the Bacteroides cellulosilyticus WH2 genome, which includes several different types of carbohydrate esterases (CE) and glycosidic hydrolases (GH), as well as specific polysaccharide utilization loci (PULs), which includes a variety of different types of enzymes (e.g., glycoside hydrolase 27 and phosphosugar isomerase) (pg. 149 thru pg. 156, Table 2 [Claim 17]).
Regarding claim 18, Table 2 shows Bacteroides cellulosilyticus WH2 genome features with relevance to carbohydrate metabolism (pg. 149, Table 2). Table 2 C shows a list of the different enzymatic activities that digest substrates with different linkages, e.g., endo-1,4-b-xylanase, endo-1,3-b-xylanase, and xylan a-1,2-glucuronidase (Table 2 C, pg. 157, entry# 6 (GH10); and pg. 158, entry# 17 (GH115) [Claim 18- one or more types of oligosaccharides that can be digested by one or more carbohydrate-metabolizing enzymes]). 
Regarding claim 19, Table 7 shows a list of EC (enzyme commission) numbers whose representation within the fecal metatranscriptome is significantly impacted by diet. The enzymes include glutamate dehydrogenase (NAD(P)(+), and glycerol-3-phosphate dehydrogenase (NAD(P)(+) (pg. 180, Table 7 thru pg. 181, cont. Table 7, entry#’s 22 and 62 [Claim 19- cofactors]).
It is noted that Applicant recites two examples of co-factors (e.g., NAD, cAMP, etc.) (originally-filed specification, pg. 21, line 2). 

Claim Rejections - 35 U.S.C. § 103
The rejection of Claim 6 under 35 U.S.C. §103 as being unpatentable over Gordon et al., as applied to claims 1-6, 7, 8, 12, 16 and 17 above, and further in view of Mahowald et al., in the Final Office Action mailed 25 May 2021, is withdrawn in view of Applicants' amendment received 23 November 2021.
The rejection of Claims 9, 13 and 18 under 35 U.S.C. §103 as being unpatentable over Gordon et al., as applied to claims 1-6, 7, 8, 12, 16 and 17 above, and further in view of Day et al., in the Final Office Action mailed 25 May 2021, is withdrawn in view of Applicants' amendment received 23 November 2021.
The rejection of Claims 10 and 11 under 35 U.S.C. §103 as being unpatentable over Gordon et al., as applied to claims 1-6, 7, 8, 12, 16 and 17 above, and further in view of Day et al., in the Final Office Action mailed 25 May 2021, is withdrawn in view of Applicants' amendment received 23 November 2021.
The rejection of Claim 14 under 35 U.S.C. §103 as being unpatentable over Gordon et al., as applied to claims 1-6, 7, 8, 12, 16 and 17 above, and further in view of Gastroenterology Consultants, in the Final Office Action mailed 25 May 2021, is withdrawn in view of Applicants' amendment received 23 November 2021.
The rejection of Claims 9 and 15 under 35 U.S.C. §103 as being unpatentable over Gordon et al., as applied to claims 1-6, 7, 8, 12, 16 and 17 above, and further in view of Dobson et al., in the Final Office Action mailed 25 May 2021, is withdrawn in view of Applicants' amendment received 23 November 2021.

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 6 and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Gordon et al. (International Patent Application Publication No. WO 2015/003001 A1) in view of Mahowald et al. ((2009) PNAS 106(14): 5859-5864.
[Mahowald et al. cited in the Final Office Action mailed 25 May 2021.]
[This rejection is cited in view of Applicant’s amendment.]




Gordon et al. addresses the limitations of claims 1 and 3.
Regarding claim 1, Gordon et al. shows a method for identifying a candidate dietary supplement, the method comprising: (a) identifying one or more nucleic acids expressed by one or more bacterial strains of the same bacterial species when the bacterial strain is in the gut of a subject, wherein the one or more nucleic acids are differentially expressed when the subject consumes a first diet, compared to a reference diet, and wherein the nucleic acids encode enzymes that degrade, modify or create glycosidic bonds; (b) defining in vitro growth of the one or more bacterial of the same bacterial species in a plurality of conditions, each condition corresponding to media supplemented with one or more polysaccharides; wherein defining in vitro growth comprises (i) identifying one or more polysaccharides that support greater in vitro growth in supplemented medium compared to unsupplemented medium; and (ii) determining the in vitro expression level of a set of nucleic acids from step (a) when the one or more bacterial strains are grown in vitro in medium supplement with a polysaccharide identified in step (b)(i) and in unsupplemented medium; and (c) selecting at least one candidate dietary supplement comprising a polysaccharide from step (b)(i) that resulted in a statistically significant increase in expression of one or more nucleic acids from (b)(ii), compared to the unsupplemented medium (pg. 2, para. [0006]). Figure 2 shows an example of whole genome sequencing of B. cellulosilyticus (pg. 5, para. [0014] and Fig. 2 [Claim 1- A method comprising: assaying genomes of bacteria in an upper gastrointestinal sample from a subject to identify types of carbohydrate-metabolizing enzymes encoded in the bacterial genomes in the sample]).
Further regarding claim 1, "In vivo expression profiling", as used herein, refers to the identification and quantification of nucleic acid sequences encoding predicted proteins that are expressed by the gut microbiota of a subject. The nucleic acids may be isolated from a suitable gut microbiota sample, such as a fecal sample, a cecal sample, or a sample of lumenal contents, according to methods known in the art. In vivo expression profile data may be analyzed in a number of ways. For example, data may be grouped based on the functional annotation of the nucleic acid, regardless of its taxonomic origin. Alternatively, data may be initially grouped based on its taxonomic origin (e.g. class, order, family, species, strain), then further parsed into subgroups based on the functional annotation of the nucleic acid (pg. 33, para. [0070]). Table 6 shows gene expression for 12 bacterial species comprising the artificial human gut microbial community studied in experiment E1 (pg. 179 thru pg. 180, Table 6). Table 7 shows a list of EC (enzyme commission) numbers whose representation within the fecal metatranscriptome is significantly impacted by diet. The enzymes include those involved in carbohydrate metabolism and transport (pg. 180 thru pg. 181, Table 7 [Claim 1- identifying one or more classes or types of bacteria that express the identified carbohydrate-metabolizing enzymes]).
Further regarding claim 1, the method may further comprise determining if the candidate dietary supplement increases colonization of a subject by the one or more isolated bacterial strains of the same bacterial species following administration of a composition comprising the candidate dietary supplement and the one or more bacterial strains, as compared to a composition without the candidate supplement, wherein the subject is the same species as the subject from whom a gut sample was taken (pg. 3, para. [0007]). The phrase ‘dietary supplement’ refers to a nutrient added to a diet that promotes the colonization, invasion, growth and/or metabolic activity of a gut microbe or an isolated bacterial strain administered to a subject. The term ‘nutrient’ refers to, minimally, prebiotics, carbohydrates, polysaccharides, monosaccharides and suitable fibers. Suitable fibers include, minimally, oligosaccharides (pg. 30, para. [0061] thru [0062] thru pg. 31, cont. para. [0062] [candidate dietary supplement = prebiotic composition]).The candidate dietary supplement is identified by a direct and deliberate method that identifies one or more metabolic systems used by a bacterial strain that is in the gut of a subject on a given diet; defines one or more components (i.e., nutrients) of the diet that activate the same metabolic systems in the bacterial strain in vitro; and selects as a candidate supplement a component of the diet that significantly activates the same metabolic systems in vivo and in vitro. A component of the diet that significantly activates the same metabolic systems of a bacterial strain in vivo and in vitro may result in greater colonization of the bacterial strain when the bacterial strain is administered to a subject as part of a composition comprising the diet component, compared to when the diet component is absent. A "metabolic system" may be described at a high level (e.g. carbohydrate metabolism, energy metabolism, lipid metabolism, nucleotide metabolism, amino acid metabolism, glycan biosynthesis and metabolism, metabolism of cofactors and vitamins, metabolism of terpenoids and polyketides, biosynthesis of other secondary metabolites, xenobiotic biodegradation and metabolism, etc.) (pg. 34, para. [0072] [Claim 1- preparing a prebiotic composition comprising oligosaccharides that increase metabolism in the one or more classes or types of identified bacteria]).
Regarding claim 3, in vitro expression profiling may be performed by any number of ways known in the art. Non-limiting examples include RNA-Seq, oligonucleotide arrays, northern blotting, RT-PCR, qRT-PCR, and the SAGE (serial analysis of gene expression) family of assays (pg. 45, cont. para. [0089]). Unweighted UniFrac-based comparisons of bacterial 16S rRNA data sets generated from the input human donor microbiota, from fecal samples collected from gnotobiotic mice and from different locations along the length of the mouse gut at the time they were killed, plus comparisons of the representation of genes with assignable enzyme commission numbers (ECs) in human fecal and mouse cecal microbiomes (defined by shotgun sequencing), disclosed that transplant recipients efficiently and reproducibly captured the taxonomic features of their human donor's microbiota and the functions encoded by the donor's microbiome (pg. 111, para. [0209] [Claim 3- determining ribosomal RNA sequences]).

Gordon et al. does not show: 1) one or more of the carbohydrate-metabolizing enzymes facilitate growth or metabolism of a bacterium that does not synthesize the carbohydrate-metabolizing enzymes [Claim 6]; and 2) the prebiotic composition is prepared with no or reduced amounts of carbohydrates that are preferred by one or more types of selected bacteria [Claim 22]. 

Mahowald et al. addresses the limitations of claim 6, by showing that carbohydrate-metabolizing enzymes which facilitate the growth or metabolism of a bacterium, as shown by Gordon et al., can also facilitate the growth or metabolism of a bacterium that does not synthesize the carbohydrate-metabolizing enzymes.
Regarding claim 6, Mahowald et al. teaches that little is known about the factors that govern the interactions between members of the gut microbial community. The niches of representatives of the bacterial phyla Firmicutes and Bacteroidetes were examined. Firmicutes microbes possess smaller genomes and a disproportionately smaller number of glycan-degrading enzymes (pg. 5859, column 1, Abstract [glycan-degrading enzymes = carbohydrate-metabolizing enzymes]). Dietary manipulations lend further support to the view that Bacteroides thetaiotaomicron (a member of the Bacteriodetes phylum) has a large repertoire of PUL-associated GHs (polysaccharide utilization loci- associated glycoside hydrolases) which process complex dietary plant polysaccharides (pg. 5863, column 1, last para. [nexus to Gordon et al.] [bacteria with many PULs related to carbohydrate-metabolizing enzymes]). B. thetaiotaomicron processes said complex polysaccharides and distributes the products of said processing (or polysaccharide “digestion”) to Eubacterium rectale (a member of the Firmicutes phylum), which in turn, synthesizes butyrate (pg. 5863, column 1, last para. [nexus to Gordon et al.] [butyrate] [butyrate = a short chain fatty acid; see instant claim 9]).
In addition, Mahowald et al. teaches that a previous experiment with gnotobiotic mice showed that the efficiency of fermentation of dietary polysaccharides to short chain fatty acids by B. thetaiotaomicron increases the presence of M. smithii. Cocolonization increases the density of colonization of the distal gut by both organisms, increases production of formate and acetate by B. thetaiotaomicron and allows M. smithii to use H2 and formate to produce methane, thereby improving the efficiency of carbohydrate metabolism (pg. 5863, column 2, last para. thru pg. 5864, column 1, lines 1-9). 
That is, Mahowald et al. shows that a bacterial species which produces a large number of carbohydrate-metabolizing enzymes (B. thetaiotaomicron) can facilitate the growth and/or metabolism other bacteria (E. rectale and M. smithii) which do not synthesize those particular carbohydrate-metabolizing enzymes.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified a method comprising the steps of assaying for and identifying types of bacteria which express carbohydrate-metabolizing enzymes, and preparing a prebiotic comprising oligosaccharides which can be degraded by said enzymes, as shown by Gordon et al., by expecting that carbohydrate-metabolizing enzymes would facilitate growth or metabolism of a bacterium that does not synthesize the carbohydrate-metabolizing enzymes [Claim 6], as shown by Mahowald et al., with a reasonable expectation of success, because Mahowald et al. shows that a bacterium which has a large genomic footprint encompassing carbohydrate-metabolizing enzymes (PULs) (which degrade complex plant polysaccharides) increases the metabolism of another microorganism which is known to not possess the same level of glycan (carbohydrate)- degrading enzymes, via increasing its ability to synthesize butyrate (MPEP 2143 (I)(A,G)). 
One of ordinary skill in the art would have been motivated to have made that  modification, because Mahowald et al. teaches that Bacteroidetes, whose genomes contain a disproportionately large number of glycan-degrading enzymes compared with sequenced Firmicutes, respond to increasing microbial diversity in the distal intestine by modulating expression of their vast array of polysaccharide utilization loci (PULs). B. thetaiotaomicron adapts to the presence of E. rectale by up-regulating a variety of loci specific for host-derived mucin glycans that E. rectale is unable to use. This interaction illustrates some of the basic ecologic principles that likely shape the operations of the human gut microbiota: nutrient interchange and the observed reciprocal effects on metabolism, which provides examples of classic syntrophy between microorganisms (pg. 5863, column 2, para. 3).
That is, one would be motivated to add specific carbohydrate-metabolizing enzymes (or the bacteria which produce said enzymes) to a (prebiotic) composition, by way of optimizing the potential therapeutic effects of said composition, because this addition would create a beneficial syntrophic relationship between the microbes in the gut (specifically between those bacteria which produce specific carbohydrate-metabolizing enzymes and those which do not), which would improve and maintain a healthy microbial balance.
It would have been further obvious to have included in the prebiotic composition one or more oligosaccharides with alpha linkages or beta linkages between monosaccharides or sugars, wherein the specific linkages are listed in claim 20 (e.g., 1,2-linkages, 1,3-linkages) [Claim 20], with a reasonable expectation of success, because Gordon et al. shows that carbohydrate-metabolizing enzymes include those with specific activity against specific types of chemical linkages (e.g., a-1,2-L-fucosidase) (MPEP 2143 (I)(A,G)). Therefore, it would have been obvious (and one of ordinary skill in the art would have been motivated to have added oligosaccharides containing chemical linkages which are substrates for specific carbohydrate-metabolizing enzymes to a prebiotic composition, in order to optimize the degradation or digestion of a variety of oligosaccharides, thereby maximizing the therapeutic value of said prebiotic composition.
In addition, even in the absence of Gordon et al., it is well known to one of ordinary skill in the art, and as taught by Patel et al., that oligosaccharides, being low molecular weight carbohydrates, contain various types of alpha linkages and beta linkages (MPEP 2143 (I)(A,G) and (MPEP 2144 (I)). Therefore, it would have been obvious to have expected that the oligosaccharides in a prebiotic composition, such as the one shown by Gordon et al., would have 1,2-linkages, 1,3-linkages, 1,4-linkages, 1,6-linkages, 2,3-linkages, 2-6 linkages or any combination thereof [Claim 20].
One of ordinary skill in the art would have been motivated to have made that  modification, because including oligosaccharides with different types of alpha and/or beta linkages in a prebiotic composition would ensure that all of the available carbohydrate-metabolizing enzymes, as shown in the tables in Gordon et al., would have substrates that could be acted upon, which would, in turn, optimize the digestibility (and, therefore, the therapeutic efficacy) of said prebiotic composition.
It would have been further obvious to have prepared the prebiotic composition with no or reduced amounts of carbohydrates that are preferred by one or more types of selected bacteria [Claim 22], with a reasonable expectation of success, because Mahowald et al. shows that species of bacteria with reduced ability to produce carbohydrate-metabolizing enzymes can be “activated” to increase their metabolic activity merely by co-colonizing them with bacteria which possess the ability to synthesize a wide range of different types of carbohydrate-metabolizing enzymes. Therefore, one of ordinary skill in the art would have recognized that it would be advantageous, by way of optimizing the prebiotic composition, to combine carbohydrates that may be favored as substrates by the so-called “reduced ability” bacteria, at the expense of incorporating carbohydrates usable by the bacteria expressing the high levels of carbohydrate-metabolizing enzymes, depending on the specific microbial populations found in the gut of a specific individual (which may have a higher population of ‘reduced ability’ bacteria vs ‘high ability’ bacteria). For the same reason, one of ordinary skill in the art would be motivated to prepare such a prebiotic composition.
It is noted that this is the intended use of Applicant’s method described in the instantly-claimed subject matter (i.e., Optimized Individualized Prebiotic Compositions [Title]). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claims 12-14 are rejected under 35 U.S.C. §103 as being unpatentable over Gordon et al. in view of Horn (International Patent Application Publication No. WO 2015/017625 A1), and Day et al. (U.S. Patent Application Publication No. 2004/0235789 A1) as evidenced by Gastroenterology Consultants (Gastritis. page available Feb. 6, 2015).
[Day et al. and Gastroenterology Consultants cited in the Final Office Action mailed 25 May 2021.]
[This rejection is cited in view of Applicant’s amendment.]

Gordon et al. addresses the limitations of claim 1.
Regarding claim 1, Gordon et al. shows a method for identifying a candidate dietary supplement, the method comprising: (a) identifying one or more nucleic acids expressed by one or more bacterial strains of the same bacterial species when the bacterial strain is in the gut of a subject, wherein the one or more nucleic acids are differentially expressed when the subject consumes a first diet, compared to a reference diet, and wherein the nucleic acids encode enzymes that degrade, modify or create glycosidic bonds; (b) defining in vitro growth of the one or more bacterial of the same bacterial species in a plurality of conditions, each condition corresponding to media supplemented with one or more polysaccharides; wherein defining in vitro growth comprises (i) identifying one or more polysaccharides that support greater in vitro growth in supplemented medium compared to unsupplemented medium; and (ii) determining the in vitro expression level of a set of nucleic acids from step (a) when the one or more bacterial strains are grown in vitro in medium supplement with a polysaccharide identified in step (b)(i) and in unsupplemented medium; and (c) selecting at least one candidate dietary supplement comprising a polysaccharide from step (b)(i) that resulted in a statistically significant increase in expression of one or more nucleic acids from (b)(ii), compared to the unsupplemented medium (pg. 2, para. [0006]). Figure 2 shows an example of whole genome sequencing of B. cellulosilyticus (pg. 5, para. [0014] and Fig. 2 [Claim 1- A method comprising: assaying genomes of bacteria in an upper gastrointestinal sample from a subject to identify types of carbohydrate-metabolizing enzymes encoded in the bacterial genomes in the sample]).
Further regarding claim 1, "In vivo expression profiling", as used herein, refers to the identification and quantification of nucleic acid sequences encoding predicted proteins that are expressed by the gut microbiota of a subject. The nucleic acids may be isolated from a suitable gut microbiota sample, such as a fecal sample, a cecal sample, or a sample of lumenal contents, according to methods known in the art. In vivo expression profile data may be analyzed in a number of ways. For example, data may be grouped based on the functional annotation of the nucleic acid, regardless of its taxonomic origin. Alternatively, data may be initially grouped based on its taxonomic origin (e.g. class, order, family, species, strain), then further parsed into subgroups based on the functional annotation of the nucleic acid (pg. 33, para. [0070]). Table 6 shows gene expression for 12 bacterial species comprising the artificial human gut microbial community studied in experiment E1 (pg. 179 thru pg. 180, Table 6). Table 7 shows a list of EC (enzyme commission) numbers whose representation within the fecal metatranscriptome is significantly impacted by diet. The enzymes include those involved in carbohydrate metabolism and transport (pg. 180 thru pg. 181, Table 7 [Claim 1- identifying one or more classes or types of bacteria that express the identified carbohydrate-metabolizing enzymes]).
Further regarding claim 1, the method may further comprise determining if the candidate dietary supplement increases colonization of a subject by the one or more isolated bacterial strains of the same bacterial species following administration of a composition comprising the candidate dietary supplement and the one or more bacterial strains, as compared to a composition without the candidate supplement, wherein the subject is the same species as the subject from whom a gut sample was taken (pg. 3, para. [0007]). The phrase ‘dietary supplement’ refers to a nutrient added to a diet that promotes the colonization, invasion, growth and/or metabolic activity of a gut microbe or an isolated bacterial strain administered to a subject. The term ‘nutrient’ refers to, minimally, prebiotics, carbohydrates, polysaccharides, monosaccharides and suitable fibers. Suitable fibers include, minimally, oligosaccharides (pg. 30, para. [0061] thru [0062] thru pg. 31, cont. para. [0062] [candidate dietary supplement = prebiotic composition]).The candidate dietary supplement is identified by a direct and deliberate method that identifies one or more metabolic systems used by a bacterial strain that is in the gut of a subject on a given diet; defines one or more components (i.e., nutrients) of the diet that activate the same metabolic systems in the bacterial strain in vitro; and selects as a candidate supplement a component of the diet that significantly activates the same metabolic systems in vivo and in vitro. A component of the diet that significantly activates the same metabolic systems of a bacterial strain in vivo and in vitro may result in greater colonization of the bacterial strain when the bacterial strain is administered to a subject as part of a composition comprising the diet component, compared to when the diet component is absent. A "metabolic system" may be described at a high level (e.g. carbohydrate metabolism, energy metabolism, lipid metabolism, nucleotide metabolism, amino acid metabolism, glycan biosynthesis and metabolism, metabolism of cofactors and vitamins, metabolism of terpenoids and polyketides, biosynthesis of other secondary metabolites, xenobiotic biodegradation and metabolism, etc.) (pg. 34, para. [0072] [Claim 1- preparing a prebiotic composition comprising oligosaccharides that increase metabolism in the one or more classes or types of identified bacteria]).

Gordon et al. does not show: 1) the subject has or is developing a disease or condition selected from a group which includes, minimally, cancer and acid reflux [Claim 12]; 2) the subject has cancer, and is administered a prebiotic composition comprising one or more types of maltosyl-isomaltooligosaccharides (MIMOs) to thereby treat the subject with said cancer [Claim 13]; and 3) the subject has acid reflux, and is administered a prebiotic composition comprising one or more types of maltosyl-isomaltooligosaccharides (MIMOs) to thereby treat the subject with said acid reflux [Claim 14].

Horn addresses the limitations of claims 12, 13 and 14.
Horn shows a functional food composition and method for making, comprising an edible or potable substance, a cross-linked matrix encapsulating the edible or potable substance, a probiotic, and a prebiotic, with the proviso that the edible or potable substance and the matrix do not both contain the pro biotic or both contain the prebiotic. The matrix can comprise the pre biotic and the edible or potable substance component comprises the probiotic, or the matrix comprises the probiotic and the edible or potable substance comprises the prebiotic (pg. 2, para. 1 [nexus to Gordon et al.] [prebiotic candidate dietary supplementation containing enzymes produced by gastrointestinal bacteria]).
Regarding claims 12, 13 and 14, the prebiotic of the functional food composition can be one of the group consisting of, minimally, galacto-oligosaccharides, inulin, oligofructose, isomaltooligosaccharides, lactulose, lactosucrose, transgalacto-oligosaccharides, soybean oligosaccharides, tagatose, xylo-oligosaccharides, and combinations thereof (pg. 2, last para. [nexus to Gordon et al.] [inulin, oligosaccharides] [Claims 13 and 14- isomaltooligosaccharides]).
A method is also provided for the treatment of a systemic disorder by administering to an individual in need thereof a functional food composition as described herein, where the systemic disorder comprises at least one of the group consisting of elevated cholesterol, hypertension, acid reflux disease, colon cancer, and obesity (pg. 4, para. 1 [Claims 12, 13 and 14- cancer, acid reflux]).

	Day et al. further addresses the limitations of claims 13 and 14, with regard to the specific incorporation of maltosyl-isomaltooligosaccharides into a prebiotic composition. Maltosyl-isomaltooligosaccharides is considered to be a species of the genus isomaltooligosaccharides, shown by Horn et al.
	Regarding claims 13 and 14, Day et al. shows the use of maltosyl-isomaltooligosaccharides as a dietary supplement for birds and mammals to promote the growth of beneficial intestinal microbes, inhibit the growth of pathogenic intestinal microbes, and for therapeutic intervention in diseases, by inhibiting the activity of α-glucosidase (pg. 1, para. [0002]). Isomaltooligosaccharides (IMOs) produced by Leuconostoc mesenteroides are effective prebiotics in mixed cultures of microbial populations (pg. 4, para. [0028] [nexus to Horn] [IMOs]). The described invention describes the production and application of mixtures of isomaltooligosaccharides (IMOs) ranging in size from DP (degree of polymerization) 3 to 7 units and incorporating a maltosyl group at the reducing end of each oligomer (pg. 5, para. [0044] [Claims 13 and 14- maltosyl- isomaltooligosaccharides]).
These IMOs will be useful, as α-glucosidase inhibitors, in a therapeutic application for several diseases, including, minimally, gastritis and cancer (Abstract [nexus to Horn] [acid reflux*, cancer]).
*Gastroenterology Consultants teaches that acid reflux is a condition that can lead to gastritis (see Gastroenterology Consultants, pg. 1).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified a method comprising the steps of assaying for and identifying types of bacteria which express carbohydrate-metabolizing enzymes, and preparing a prebiotic comprising oligosaccharides which can be degraded by said enzymes, as shown by Gordon et al., by administering a prebiotic composition comprising one or more types of maltosyl-isomaltooligosaccharides (MIMOs) to thereby treat a subject with cancer or acid reflux [Claims 12, 13 and 14], with a reasonable expectation of success, because Horn shows that a prebiotic composition, as a functional food composition, can contain isomaltooligosaccharides, and that it can be used to treat (minimally) cancer or acid reflux (MPEP 2143 (I)(A,G)). Therefore, it would have been obvious to one of ordinary skill in the art to have substituted the isomaltooligosaccharides (IMOs), shown by Horn, with maltosyl- isomaltooligosaccharides, barring a showing a criticality for the specific limitation, with the reasonably predictable expectation, that the prebiotic composition would exhibit the same properties related to the therapeutic nature of said IMOs; i.e., inhibiting α-glucosidase activity (MPEP 2144.05 (II)(A) and (III)(A)).
In addition, Gordon et al. shows that one of the carbohydrate-metabolizing enzymes, the gene for which is found in the genome of B. cellulosilyticus WH2, is a cycloisomaltooligosaccharide glucanotransferase- type glycoside hydrolase (GH66) (pg. 173, cont. Table 2 C, entry# 112 (GH 66)). Therefore, it would have been obvious (and one of ordinary skill in the art would have been motivated) to have incorporated IMOs and/or MIMOs into the prebiotic composition, shown by Gordon et al., because these oligosaccharides would have been digested by B. cellulosilyticus, and would, therefore, have added therapeutic value to said composition (MPEP 2143 (I)(A,C,G)).
On the other hand, Day et al. shows that a prebiotic composition, as a dietary supplement, which specifically contains maltosyl- isomaltooligosaccharides (MIMOs), may be used to treat gastritis and cancer which are diseases/disorders that are treatable with the generic category of IMOs, shown by Horn (MPEP 2143 (I)(A,G)). Therefore, it would have been obvious (and one of ordinary skill in the art would have been motivated) to have substituted the IMOs, shown by Horn, with the MIMOs, shown by Day et al., with the reasonably predictable expectation, that the prebiotic composition containing the MIMOs would effectively treat cancer and acid reflux and gastritis.
 Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. §103 as being unpatentable over Gordon et al. in view of Dobson et al. ((2012) Appl. Environ. Microbiol. 78(1): 1-6), and Vamanu et al. ((2010) African J. Microbiol. Res. 4(7): 534-537).
[Dobson et al. cited in the Final Office Action mailed 25 May 2021.]

Gordon et al. addresses the limitations of claim 1.
Regarding claim 1, Gordon et al. shows a method for identifying a candidate dietary supplement, the method comprising: (a) identifying one or more nucleic acids expressed by one or more bacterial strains of the same bacterial species when the bacterial strain is in the gut of a subject, wherein the one or more nucleic acids are differentially expressed when the subject consumes a first diet, compared to a reference diet, and wherein the nucleic acids encode enzymes that degrade, modify or create glycosidic bonds; (b) defining in vitro growth of the one or more bacterial of the same bacterial species in a plurality of conditions, each condition corresponding to media supplemented with one or more polysaccharides; wherein defining in vitro growth comprises (i) identifying one or more polysaccharides that support greater in vitro growth in supplemented medium compared to unsupplemented medium; and (ii) determining the in vitro expression level of a set of nucleic acids from step (a) when the one or more bacterial strains are grown in vitro in medium supplement with a polysaccharide identified in step (b)(i) and in unsupplemented medium; and (c) selecting at least one candidate dietary supplement comprising a polysaccharide from step (b)(i) that resulted in a statistically significant increase in expression of one or more nucleic acids from (b)(ii), compared to the unsupplemented medium (pg. 2, para. [0006]). Figure 2 shows an example of whole genome sequencing of B. cellulosilyticus (pg. 5, para. [0014] and Fig. 2 [Claim 1- A method comprising: assaying genomes of bacteria in an upper gastrointestinal sample from a subject to identify types of carbohydrate-metabolizing enzymes encoded in the bacterial genomes in the sample]).
Further regarding claim 1, "In vivo expression profiling", as used herein, refers to the identification and quantification of nucleic acid sequences encoding predicted proteins that are expressed by the gut microbiota of a subject. The nucleic acids may be isolated from a suitable gut microbiota sample, such as a fecal sample, a cecal sample, or a sample of lumenal contents, according to methods known in the art. In vivo expression profile data may be analyzed in a number of ways. For example, data may be grouped based on the functional annotation of the nucleic acid, regardless of its taxonomic origin. Alternatively, data may be initially grouped based on its taxonomic origin (e.g. class, order, family, species, strain), then further parsed into subgroups based on the functional annotation of the nucleic acid (pg. 33, para. [0070]). Table 6 shows gene expression for 12 bacterial species comprising the artificial human gut microbial community studied in experiment E1 (pg. 179 thru pg. 180, Table 6). Table 7 shows a list of EC (enzyme commission) numbers whose representation within the fecal metatranscriptome is significantly impacted by diet. The enzymes include those involved in carbohydrate metabolism and transport (pg. 180 thru pg. 181, Table 7 [Claim 1- identifying one or more classes or types of bacteria that express the identified carbohydrate-metabolizing enzymes]).
Further regarding claim 1, the method may further comprise determining if the candidate dietary supplement increases colonization of a subject by the one or more isolated bacterial strains of the same bacterial species following administration of a composition comprising the candidate dietary supplement and the one or more bacterial strains, as compared to a composition without the candidate supplement, wherein the subject is the same species as the subject from whom a gut sample was taken (pg. 3, para. [0007]). The phrase ‘dietary supplement’ refers to a nutrient added to a diet that promotes the colonization, invasion, growth and/or metabolic activity of a gut microbe or an isolated bacterial strain administered to a subject. The term ‘nutrient’ refers to, minimally, prebiotics, carbohydrates, polysaccharides, monosaccharides and suitable fibers. Suitable fibers include, minimally, oligosaccharides (pg. 30, para. [0061] thru [0062] thru pg. 31, cont. para. [0062] [candidate dietary supplement = prebiotic composition]).The candidate dietary supplement is identified by a direct and deliberate method that identifies one or more metabolic systems used by a bacterial strain that is in the gut of a subject on a given diet; defines one or more components (i.e., nutrients) of the diet that activate the same metabolic systems in the bacterial strain in vitro; and selects as a candidate supplement a component of the diet that significantly activates the same metabolic systems in vivo and in vitro. A component of the diet that significantly activates the same metabolic systems of a bacterial strain in vivo and in vitro may result in greater colonization of the bacterial strain when the bacterial strain is administered to a subject as part of a composition comprising the diet component, compared to when the diet component is absent. A "metabolic system" may be described at a high level (e.g. carbohydrate metabolism, energy metabolism, lipid metabolism, nucleotide metabolism, amino acid metabolism, glycan biosynthesis and metabolism, metabolism of cofactors and vitamins, metabolism of terpenoids and polyketides, biosynthesis of other secondary metabolites, xenobiotic biodegradation and metabolism, etc.) (pg. 34, para. [0072] [Claim 1- preparing a prebiotic composition comprising oligosaccharides that increase metabolism in the one or more classes or types of identified bacteria]).
                                                                                                                                                                                  	Gordon et al. does not show: 1) the prebiotic composition comprises one or more bacteriocins [Claim 15].

Dobson et al. and Vamanu et al. address the limitations of claim 15, by providing motivation for incorporating one or more bacteriocins into the prebiotic composition.
Regarding claim 15, Dobson et al. teaches that the vast majority of all bacteria produce at least on bacteriocin. Bacteriocins could contribute to probiotic functionality in a number of ways (Fig. 1). Bacteriocins may function as colonizing peptides, facilitating the introduction and/or dominance of a producer into an already occupied niche, and may also act as antimicrobial or killing peptides (pg. 1, column 2, para. 1). (pg. 1, column 2, para. 1; and pg. 2, Fig. 1). The high cell density typically associated with the GI tract may result in close cell-cell contact between members of the same or different species, promoting both cooperative and antagonistic microbial interactions. The production of antimicrobials may provide a mechanism by which producers can gain a competitive advantage over neighboring sensitive strains within this environment (pg. 1, column 2, para. 2). The ability of bacteriocin producing microorganisms to inhibit pathogens in vitro has been well documented (pg. 2, column 2, para. 2).
That is, the teachings of Dobson et al. suggest that bacteriocins exhibit properties that would prove to be advantageous when added to a prebiotic composition intended to enhance healthy gastrointestinal (GI) microbial balance (thereby, treating GI-related disorders or diseases). Bacteriocins (derived from specific types of bacteria) could be used to target specific pathogens for eradication, as well as, to encourage the growth and/or metabolism of specific types of microbes, depending on the microbial gut community established in a particular subject. The method of identifying carbohydrate-metabolizing enzymes, as shown by Gordon et al., could be applied to a method for identifying bacteriocin-synthesizing proteins or enzymes in particular bacteria (MPEP 2143 (I)(A,D,G)).

Dobson et al., while providing motivation for incorporating one or more bacteriocins into a prebiotic composition, does not specifically teach a prebiotic composition and its potential connection to bacteriocin activity.
Regarding claim 15, Vamanu et al. shows a study that examines the effect of certain prebiotics on the synthesis of bacteriocins. A Lactobacillus paracasei strain producing bacteriocins was used (pg. 534, Abstract [nexus to Dobson et al.] [bacteriocins] [nexus to Gordon et al.] [prebiotic composition]. The inhibitory activity of a supernatant of Lactobacillus paracasei culture (containing the produced bacteriocins) on Escherichia coli culture is presented (pg. 535, column 2, para. 4). A significant increase in the antimicrobial activity of the bacteriocin was noticed when supplementing the cropping environment [the medium-related incubation conditions] with inulin, lactulose and raffinose (pg. 534, Abstract [nexus to Gordon et al.] [inulin; Gordon et al., pg. 32, para. [0065] with regard to instant claim 8]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified a method comprising the steps of assaying for and identifying types of bacteria which express carbohydrate-metabolizing enzymes, and preparing a prebiotic comprising oligosaccharides which can be degraded by said enzymes, as shown by Gordon et al., by incorporating one or more bacteriocins into the prebiotic composition [Claim 15], with a reasonable expectation of success, because Dobson et al. teaches that bacteriocins can inhibit pathogenic microbes, on the one hand, and, on the other hand, also promote the colonization of beneficial microbes in the GI tract. Therefore, it would have been obvious (and one of ordinary skill in the art would have been motivated) to have added specific types of bacteriocins to the prebiotic composition, shown by Gordon et al., so as to optimize its therapeutic efficacy (MPEP 2143 (I)(A,D,G)).
In addition, Vamanu et al. shows that bacteriocins produced by the probiotic bacterium L. paracasei exhibit an increase in antimicrobial activity when said bacteriocins are in the presence of certain oligosaccharides (i.e., inulin, lactulose and raffinose). Gordon et al. shows that inulin can be included in the described prebiotic composition. In addition, Gordon et al. shows that the most highly expressed B. cellulosilyticus WH2 enzyme on the polysaccharide-rich chow (food) was BWH2 1228, a putative α-galactosidase from the GH36 family. These enzymes, which are not expressed by human in the stomach or intestine, cleave the terminal galactose residues from non-reducing ends of the raffinose family of oligosaccharides (RFOs, including raffinose) (pg. 74, para. [0152]).
Therefore, it would have been obvious (and one of ordinary skill in the art would have been motivated) to have added specific types of one or more bacteriocins to the prebiotic composition, shown by Gordon et al., with the reasonably predictable expectation, that the prebiotic composition would be improved by acquiring the additional properties of imparting antimicrobial activity (against undesirable pathogenic bacteria) and promoting the colonization of beneficial gut microbes, thereby optimizing its therapeutic efficacy. The motivation is escalated by the teachings of Vamanu et al., which shows that when combined with certain oligosaccharides (as an ingredient in a prebiotic composition, some of which are shown by Gordon et al.) the antimicrobial activity of certain bacteriocins is increased.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments, pp. 10-19, filed 23 November 2021, with respect to the 35 U.S.C. §102(a)(1)/(a)(2) rejection, and the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered but they are either not persuasive, or are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claim 1 was amended, and new claims 19-22 were added.

1. Applicant remarks (pg. 10, para. 5), with regard to the 102 rejection, that Gordon fails to disclose methods that protect the subject’s intestine from erosion, irritation, inflammation or disease. Gordon fails to teach methods for identifying individualized prebiotic compositions, where a subject’s fecal, stomach or upper gastrointestinal sample is evaluated and a prebiotic composition designed for that subject based upon the bacteria identified in the subject’s sample.
However, in response to Applicant, the new limitation to claim 1 which describes the ability of the prebiotic composition to protect the subject’s intestine from erosion, irritation, inflammation or disease is written in the alternative. The ability of the prebiotic composition to increase metabolism in the identified bacteria is addressed by Gordon et al. in the 102 rejection above.

2. Applicant remarks (pg. 10, para. 6) that Gordon teaches the use of germ-free animals to identify fecal bacteria that might be useful as probiotics, and does not teach testing of the individual subjects’ samples to see what sorts of problematic dis-equilibriums may be present in the bacterial species of the individual subjects.
However, in response to Applicant, Applicant is arguing limitations which are not claimed. It is well known that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057. 

	3.  Applicant remarks (pp. 11-19), with regard to the 103 rejection, that the cited prior art references do not address specific claims (e.g., pg. 11, Claim 6; pg. 13, Claims 9, 13 and 18; pg. 16, Claims 10-11 and 14; and pg. 18, Claims 9 and 15) with regard to the previous Examiner’s application of the prior art. Applicant remarks (pp. 11-12), with regard to Claim 6, that the Office acknowledges that Gordon does not explicitly teach that one or more of the carbohydrate-metabolizing enzymes facilitates growth or metabolism of a bacterium that does not synthesize the carbohydrate-metabolizing enzyme(s). However, the Office relies on Mahowald for allegedly teaching that syntrophy occurs between two gut microbes Bacteroides thetaiotaomicron and Eubacterium rectale, because B. thetaiotaomicron supposedly process complex carbohydrates and distribute the products of digestion to E. rectale bacteria that do not have the carbohydrate metabolizing enzymes to process the glycans. However, as described above, Gordon fails to disclose methods that identify and design particular prebiotic compositions that protect the subject's intestine from erosion, irritation,
inflammation, or disease. Mahowald also fails to disclose methods that protect the subject's intestine from erosion, irritation, inflammation, or disease.
However, in response to Applicant, the new limitation to claim 1 which describes the ability of the prebiotic composition to protect the subject’s intestine from erosion, irritation, inflammation or disease is written in the alternative. The ability of the prebiotic composition to increase metabolism in the identified bacteria is addressed by Gordon et al. in the 102 rejection above.

	
	All arguments are moot in view of the newly-cited 102 rejection, which addresses a different claim combination, and the newly-cited 103 rejections, which address different claim combinations and which cite additional prior art.

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631